Exhibit 10.6

 

 

LOGO [g872931ex10_6pg001.jpg]

Wells Fargo Bank, National Association (“Wells Fargo”)

375 Park Avenue

New York, NY 10152

Attn: Structuring Services Group

Telephone: 212-214-6101

Facsimile: 212-214-5913

February 10, 2015

To: Wright Medical Group, Inc.

1023 Cherry Road

Memphis, TN 38117

Attention: James A. Lightman | Sr. Vice President, General Counsel and Secretary

Telephone No.: (901) 867-4743

Facsimile No.: (901) 867-4398

 

Re: Additional Call Option Transaction

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the call option transaction entered into between Wells
Fargo Bank, National Association (“Dealer”) and Wright Medical Group, Inc.
(“Counterparty”) as of the Trade Date specified below (the “Transaction”). This
letter agreement constitutes a “Confirmation” as referred to in the ISDA Master
Agreement specified below. This Confirmation shall replace any previous
agreements with respect to the Transaction and serve as the final documentation
for the Transaction.

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc. (“ISDA”) are incorporated into this
Confirmation. In the event of any inconsistency between the Equity Definitions
and this Confirmation, this Confirmation shall govern. Certain defined terms
used herein are based on terms that are defined in the Offering Memorandum dated
February 9, 2015 (the “Offering Memorandum”) relating to the 2.00% Cash
Convertible Senior Notes due 2020 (as originally issued by Counterparty, the
“Convertible Notes” and each USD 1,000 principal amount of Convertible Notes, a
“Convertible Note”) issued by Counterparty in an aggregate initial principal
amount of USD 550,000,000.00 (as increased by an aggregate principal amount of
USD 82,500,000.00 pursuant to the exercise by the Initial Purchasers (as defined
herein) of their option to purchase additional Convertible Notes



--------------------------------------------------------------------------------

pursuant to the Purchase Agreement (as defined herein)) pursuant to an Indenture
to be dated February 13, 2015 between Counterparty and The Bank of New York
Mellon Trust Company, N.A., as trustee (the “Indenture”). In the event of any
inconsistency between the terms defined in the Offering Memorandum, the
Indenture and this Confirmation, this Confirmation shall govern. The parties
acknowledge that this Confirmation is entered into on the date hereof with the
understanding that (i) definitions set forth in the Indenture which are also
defined herein by reference to the Indenture and (ii) sections of the Indenture
that are referred to herein will conform to the descriptions thereof in the
Offering Memorandum. If any such definitions in the Indenture or any such
sections of the Indenture differ from the descriptions thereof in the Offering
Memorandum, the descriptions thereof in the Offering Memorandum will govern for
purposes of this Confirmation. The parties further acknowledge that the
Indenture section numbers used herein are based on the draft of the Indenture
last reviewed by Dealer as of the date of this Confirmation, and if any such
section numbers are changed in the Indenture as executed, the parties will amend
this Confirmation in good faith to preserve the intent of the parties. Subject
to the foregoing, references to the Indenture herein are references to the
Indenture as in effect on the date of its execution, and if the Indenture is
amended following such date, any such amendment will be disregarded for purposes
of this Confirmation unless the parties agree otherwise in writing.

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

 

1. This Confirmation evidences a complete and binding agreement between Dealer
and Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall supplement, form a part of, and be subject to
an agreement in the form of the 2002 ISDA Master Agreement (the “Agreement”) as
if Dealer and Counterparty had executed an agreement in such form (but without
any Schedule except for (i) the election of US Dollars (“USD”) as the
Termination Currency, and (ii) the election of the laws of the State of New York
as the governing law (without reference to choice of law doctrine)) on the Trade
Date. In the event of any inconsistency between provisions of the Agreement and
this Confirmation, this Confirmation will prevail for the purpose of the
Transaction to which this Confirmation relates. The parties hereby agree that no
transaction other than the Transaction to which this Confirmation relates shall
be governed by the Agreement. The parties acknowledge that the Transaction to
which this Confirmation relates is not governed by, and shall not be treated as
a transaction under, any other ISDA Master Agreement entered into between the
parties from time to time. In the event of any inconsistency between this
Confirmation and the Agreement, this Confirmation shall govern.



--------------------------------------------------------------------------------

2. The Transaction constitutes a Share Option Transaction for purposes of the
Equity Definitions. The terms of the particular Transaction to which this
Confirmation relates are as follows:

 

General Terms.       Trade Date:   February 10, 2015   Effective Date:   The
third Exchange Business Day immediately prior to the Premium Payment Date  
Option Style:   “Modified American”, as described under “Procedures for
Exercise” below   Option Type:   Call   Buyer:   Counterparty   Seller:   Dealer
  Shares:   The common stock of Counterparty, par value USD 0.01 per share
(Exchange symbol “WMGI”).   Number of Options:   82,500. For the avoidance of
doubt, the Number of Options shall be reduced by any Options exercised by
Counterparty. In no event will the Number of Options be less than zero.  
Applicable Percentage:   20.00%   Option Entitlement:   A number equal to the
product of the Applicable Percentage and 32.3939.   Strike Price:   USD 30.8700
  Premium:   USD 3,778,500.00   Premium Payment Date:   February 13, 2015  
Exchange:   The NASDAQ Global Select Market   Related Exchange(s):   All
Exchanges   Excluded Provisions:   Section 14.03 and Section 14.04(h) of the
Indenture. Procedures for Exercise.       Conversion Date:   With respect to any
conversion of a Convertible Note, the date on which the Holder (as such term is
defined in the Indenture) of such Convertible Note satisfies all of the
requirements for conversion thereof as set forth in Section 14.02(b) of the



--------------------------------------------------------------------------------

    Indenture; provided that if Counterparty has not delivered to Dealer a
related Notice of Exercise, then in no event shall a Conversion Date be deemed
to occur hereunder (and no Option shall be exercised or deemed to be exercised
hereunder) with respect to any surrender of a Convertible Note for conversion in
respect of which Counterparty has elected to designate a financial institution
for exchange in lieu of conversion of such Convertible Note pursuant to Section
14.08 of the Indenture.   Expiration Time:   The Valuation Time   Expiration
Date:   February 15, 2020, subject to earlier exercise.   Multiple Exercise:  
Applicable, as described under “Automatic Exercise” below.   Automatic Exercise:
  Notwithstanding Section 3.4 of the Equity Definitions, on each Conversion Date
in respect of which a Notice of Conversion that is effective as to Counterparty
has been delivered by the relevant converting Holder, a number of Options equal
to (i) the number of Convertible Notes in denominations of USD 1,000 as to which
such Conversion Date has occurred minus (ii) the number of Options that are or
are deemed to be automatically exercised on such Conversion Date under the Base
Call Option Transaction Confirmation letter agreement dated February 9, 2015
between Dealer and Counterparty (the “Base Call Option Confirmation”) shall be
deemed to be automatically exercised; provided that such Options shall be
exercised or deemed exercised only if Counterparty has provided a Notice of
Exercise to Dealer in accordance with “Notice of Exercise” below.    
Notwithstanding the foregoing, in no event shall the number of Options that are
exercised or deemed exercised hereunder exceed the Number of Options.   Notice
of Exercise:   Notwithstanding anything to the contrary in the Equity
Definitions or under “Automatic Exercise” above, in order to exercise any
Options, Counterparty must notify Dealer in writing,



--------------------------------------------------------------------------------

    including by email, before 5:00 p.m. (New York City time) on the Scheduled
Valid Day immediately preceding the scheduled first day of the Settlement
Averaging Period for the Options being exercised of (i) the number of such
Options and (ii) the scheduled first day of the Settlement Averaging Period and
the scheduled Settlement Date; provided that in respect of Options relating to
Convertible Notes with a Conversion Date occurring on or after the 65th
Scheduled Valid Day preceding February 15, 2020, such notice may be given on or
prior to the second Scheduled Valid Day immediately preceding the Expiration
Date and need only specify the number of such Options.   Valuation Time:   At
the close of trading of the regular trading session on the Exchange; provided
that if the principal trading session is extended, the Calculation Agent shall
determine the Valuation Time in good faith and in its commercially reasonable
discretion.   Market Disruption Event:   Section 6.3(a) of the Equity
Definitions is hereby replaced in its entirety by the following:    

“‘Market Disruption Event’ means, in respect of a Share, (i) a failure by the
primary United States national or regional securities exchange or market on
which the Shares are listed or admitted for trading to open for trading during
its regular trading session or (ii) the occurrence or existence prior to
1:00 p.m. (New York City time) on any Scheduled Valid Day for the Shares for
more than one half-hour period in the aggregate during regular trading hours of
any suspension or limitation imposed on trading (by reason of movements in price
exceeding limits permitted by the relevant stock exchange or otherwise) in the
Shares or in any options, contracts or future contracts relating to the Shares.”

Settlement Terms.       Settlement Method:   Cash Settlement   Cash Settlement:
  In lieu of Section 8.1 of the Equity Definitions, Dealer will pay to
Counterparty, on the relevant



--------------------------------------------------------------------------------

    Settlement Date, the Option Cash Settlement Amount in respect of any Option
exercised or deemed exercised hereunder. In no event will the Option Cash
Settlement Amount be less than zero.   Option Cash Settlement Amount:   In
respect of any Option exercised or deemed exercised, an amount in cash equal to
(A) the sum of the products, for each Valid Day during the Settlement Averaging
Period for such Option, of (x) the Option Entitlement on such Valid Day
multiplied by (y) the Relevant Price on such Valid Day less the Strike Price,
divided by (B) the number of Valid Days in the Settlement Averaging Period;
provided that if the calculation contained in clause (y) above results in a
negative number, such number shall be replaced with the number “zero”.   Valid
Day:   A day on which (i) there is no Market Disruption Event and (ii) trading
in the Shares generally occurs on the Exchange or, if the Shares are not then
listed on the Exchange, on the principal other United States national or
regional securities exchange on which the Shares are then listed or, if the
Shares are not then listed on a United States national or regional securities
exchange, on the principal other market on which the Shares are then listed or
admitted for trading. If the Shares are not so listed or admitted for trading,
“Valid Day” means a Business Day.   Scheduled Valid Day:   A day that is
scheduled to be a Valid Day on the principal United States national or regional
securities exchange or market on which the Shares are listed or admitted for
trading. If the Shares are not so listed or admitted for trading, “Scheduled
Valid Day” means a Business Day.   Business Day:   Any day other than a
Saturday, a Sunday or a day on which the Federal Reserve Bank of New York is
authorized or required by law or executive order to close or be closed.  
Relevant Price:   On any Valid Day, the per Share volume-weighted average price
as displayed under the heading “Bloomberg VWAP” on Bloomberg page WMGI <equity>
AQR (or any successor thereto) in respect of the period from the scheduled
opening



--------------------------------------------------------------------------------

    time of the Exchange to the Scheduled Closing Time of the Exchange on such
Valid Day (or if such volume-weighted average price is unavailable at such time,
the market value of one Share on such Valid Day, as determined by the
Calculation Agent using, if practicable, a volume-weighted average method). The
Relevant Price will be determined without regard to after-hours trading or any
other trading outside of the regular trading session trading hours.   Settlement
Averaging Period:   For any Option:     (i)   if the related Conversion Date
occurs prior to the 65th Scheduled Valid Day immediately preceding the
Expiration Date, the 60 consecutive Valid Days commencing on, and including, the
second Valid Day following such Conversion Date; or     (ii)   if the related
Conversion Date occurs on or following the 65th Scheduled Valid Day immediately
preceding the Expiration Date, the 60 consecutive Valid Days commencing on, and
including, the 62nd Scheduled Valid Day immediately prior to the Expiration
Date.   Settlement Date:   For any Option, the date cash is paid under the terms
of the Indenture with respect to the conversion of the Convertible Note related
to such Option.   Settlement Currency:   USD   Representation and Agreement:  
Notwithstanding anything to the contrary in Equity Definitions (including, but
not limited to, Section 9.11 thereof), the parties acknowledge that (i) any
Shares delivered to Counterparty shall be, upon delivery, subject to
restrictions and limitations arising from Issuer’s status as issuer of the
Shares under applicable securities laws, (ii) Dealer may deliver any Shares
required to be delivered hereunder in certificated form in lieu of delivery
through the Clearance System and (iii) any Shares delivered to Counterparty may
be



--------------------------------------------------------------------------------

    “restricted securities” (as defined in Rule 144 under the Securities Act of
1933, as amended (the “Securities Act”)).

 

3. Additional Terms applicable to the Transaction.

Adjustments applicable to the Transaction:

 

  Potential Adjustment Events:   Notwithstanding Section 11.2(e) of the Equity
Definitions, a “Potential Adjustment Event” means an occurrence of any event or
condition, as set forth in any Dilution Adjustment Provision, that would result
in an adjustment under the Indenture to the “Conversion Rate” or the composition
of a “unit of Reference Property” or to any “Last Reported Sale Price”, “Daily
VWAP” or “Daily Conversion Value” (each as defined in the Indenture). For the
avoidance of doubt, Dealer shall not have any delivery obligation hereunder in
respect of any “Distributed Property” delivered by Counterparty and/or Issuer
pursuant to the fourth sentence of Section 14.04(c) of the Indenture or any
payment obligation in respect of any cash paid by Counterparty and/or Issuer
pursuant to the fourth sentence of Section 14.04(d) of the Indenture
(collectively, the “Conversion Rate Adjustment Fallback Provisions”), and no
adjustment shall be made to the terms of the Transaction on account of any event
or condition described in the Conversion Rate Adjustment Fallback Provisions.  
Method of Adjustment:   Calculation Agent Adjustment, which means that,
notwithstanding Section 11.2(c) of the Equity Definitions, upon any Potential
Adjustment Event, the Calculation Agent shall make a corresponding adjustment to
any one or more of the Strike Price, Number of Options, Option Entitlement and
any other variable relevant to the exercise, settlement or payment for the
Transaction.     Notwithstanding the foregoing and “Consequence of Merger Events
/ Tender Offers” below, if the Calculation Agent in good faith disagrees with
any adjustment to the Convertible Notes that involves an exercise of discretion
by Counterparty, Issuer or its board of directors, as applicable (including,



--------------------------------------------------------------------------------

      without limitation, pursuant to Section 14.05 of the Indenture,
Section 14.07(a) of the Indenture or any supplemental indenture entered into
thereunder or in connection with any proportional adjustment or the
determination of the fair value of any securities, property, rights or other
assets), then in each such case, the Calculation Agent will determine the
adjustment to be made to any one or more of the Strike Price, Number of Options,
Option Entitlement and any other variable relevant to the exercise, settlement
or payment for the Transaction in a commercially reasonable manner, after
consultation with Counterparty; provided, further, that, notwithstanding the
foregoing, if any Potential Adjustment Event occurs during the Settlement
Averaging Period but no adjustment was made to any Convertible Note under the
Indenture because the relevant Holder (as such term is defined in the Indenture)
was deemed to be a record owner of the underlying Shares on the related
Conversion Date, then the Calculation Agent shall make an adjustment, as
determined by it in a commercially reasonable manner, after consultation with
Counterparty, to the terms hereof in order to account for such Potential
Adjustment Event.   Dilution Adjustment Provisions:     Section 14.04(a), (b),
(c), (d), (e) and Section 14.05 of the Indenture.

Extraordinary Events applicable to the Transaction:

 

  Merger Events:     Applicable; provided that notwithstanding Section 12.1(b)
of the Equity Definitions, a “Merger Event” means the occurrence of any event or
condition set forth in the definition of “Reorganization Event” in
Section 14.07(a) of the Indenture.   Tender Offers:     Applicable; provided
that notwithstanding Section 12.1(d) of the Equity Definitions, a “Tender Offer”
means the occurrence of any event or condition set forth in Section 14.04(e) of
the Indenture; and provided further that consummation of the Permitted Tornier
Merger Transaction (as defined in the Indenture) shall not constitute or be
deemed to constitute a Tender Offer.



--------------------------------------------------------------------------------

  Consequence of Merger Events / Tender Offers:   Notwithstanding Section 12.2
and Section 12.3 of the Equity Definitions, upon the occurrence of a Merger
Event or a Tender Offer, and to the extent the Calculation Agent determines
appropriate, the Calculation Agent shall make a corresponding adjustment in
respect of any adjustment under the Indenture to any one or more of the nature
of the Shares (in the case of a Merger Event), Strike Price, Number of Options,
Option Entitlement, the definitions of “Exchange”, “Relevant Price”, “Settlement
Averaging Period”, “Valid Day”, “Scheduled Valid Day”, “Market Disruption
Event”, the number of Shares thresholds in Sections 9(b)(i) and 9(b)(ii) of this
Confirmation and any other variable relevant to the exercise, settlement or
payment for the Transaction, subject to the second paragraph under “Method of
Adjustment”; provided, however, that such adjustment shall be made without
regard to any adjustment to the Conversion Rate pursuant to any Excluded
Provision; provided further that if, with respect to a Merger Event or a Tender
Offer, (i) the consideration for the Shares includes (or, at the option of a
holder of Shares, may include) shares of an entity or person that is (x) at or
prior to the Tornier Merger Transaction, not a corporation or a limited
liability company that is treated, or, if disregarded for U.S. federal income
tax purposes, its regarded owner is treated, as a “United States person” under
Section 7701(a)(30) of the Internal Revenue Code or 1986, as amended (the
“Code”), or (y) after the Tornier Merger Transaction, not a (1) Dutch public
limited company, (2) corporation or limited liability company that is treated,
or, if disregarded for U.S. federal income tax purposes, its regarded owner is
treated, as a “United States person” under Section 7701(a)(30) of the Code (any
such corporation or limited liability company being referred to hereinafter as a
“U.S. Entity”) or (3) solely in the case of a Non-US Merger Transaction in
respect of which Counterparty and Issuer have satisfied all of the requirements
set forth in Sections 9(a) and 9(v) below, a corporation or entity treated as a
corporation for U.S. federal income tax purposes organized and existing under



--------------------------------------------------------------------------------

    the laws of the Islands of Bermuda, the Netherlands, Belgium, Switzerland,
Luxembourg, the Republic of Ireland, Canada or the United Kingdom), or (ii) the
Counterparty to the Transaction following such Merger Event or Tender Offer,
will not be a U.S. Entity or will not be the Issuer or a wholly-owned subsidiary
of the Issuer following such Merger Event or Tender Offer, then Cancellation and
Payment (Calculation Agent Determination) may apply at Dealer’s sole election,
except that Cancellation and Payment will not apply if (1) such Merger Event
constitutes the “Permitted Tornier Merger Transaction” (as defined in the
Indenture), (2) Issuer following such Merger Event is a Dutch public limited
company or an entity treated as a corporation for U.S. federal income tax
purposes organized and existing under the laws of the Netherlands and (3)
Counterparty following such Merger Event is a corporation organized under the
laws of the United States, any State thereof or the District of Columbia that is
a wholly-owned subsidiary of Issuer following such Merger Event.  
Nationalization, Insolvency or Delisting:   Cancellation and Payment
(Calculation Agent Determination); provided that the Permitted Tornier Merger
Transaction (as defined in the Indenture) shall not constitute and shall not be
deemed to constitute a Nationalization, Insolvency or Delisting; provided
further that, in addition to the provisions of Section 12.6(a)(iii) of the
Equity Definitions, it will also constitute a Delisting if the Exchange is
located in the United States and the Shares are not immediately re-listed,
re-traded or re-quoted on any of the New York Stock Exchange, The NASDAQ Global
Select Market or The NASDAQ Global Market (or their respective successors); if
the Shares are immediately re-listed, re-traded or re-quoted on any of the New
York Stock Exchange, The NASDAQ Global Select Market or The NASDAQ Global Market
(or their respective successors), such exchange or quotation system shall
thereafter be deemed to be the Exchange.



--------------------------------------------------------------------------------

  Additional Disruption Events:             Change in Law:   Applicable;
provided that Section 12.9(a)(ii) of the Equity Definitions is hereby amended by
(i) replacing the word “Shares” with the phrase “Hedge Positions” in clause (X)
thereof and (ii) inserting the parenthetical “(including, for the avoidance of
doubt and without limitation, adoption or promulgation of new regulations
authorized or mandated by existing statute)” at the end of clause (A) thereof.  
      Failure to Deliver:   Applicable         Hedging Disruption:   Applicable;
provided that:     (i)   Section 12.9(a)(v) of the Equity Definitions is hereby
amended by (a) inserting the following words at the end of clause (A) thereof:
“in the manner contemplated by the Hedging Party on the Trade Date” and
(b) inserting the following two phrases at the end of such Section:       “For
the avoidance of doubt, the term “equity price risk” shall be deemed to include,
but shall not be limited to, stock price and volatility risk. And, for the
further avoidance of doubt, any such transactions or assets referred to in
phrases (A) or (B) above must be available on commercially reasonable pricing
terms.”;       and     (ii)   Section 12.9(b)(iii) of the Equity Definitions is
hereby amended by inserting in the third line thereof, after the words “to
terminate the Transaction”, the words “or a portion of the Transaction affected
by such Hedging Disruption”.  

Increased Cost of Hedging:

  Applicable         Hedging Party:   For all applicable Additional Disruption
Events, Dealer; provided, however, that all calculations, adjustments,
specifications, choices and determinations by Dealer acting in its capacity as



--------------------------------------------------------------------------------

    the Hedging Party shall be made in good faith and in a commercially
reasonable manner (it being understood that Hedging Party will be subject to the
requirements of the second paragraph under “Calculation Agent” below).
Determining Party:   For all applicable Extraordinary Events, Dealer; provided,
however, that all calculations, adjustments, specifications, choices and
determinations by Dealer acting in its capacity as the Determining Party shall
be made in good faith and in a commercially reasonable manner (it being
understood that Determining Party will be subject to the requirements of the
second paragraph under “Calculation Agent” below). Non-Reliance:   Applicable.
Agreements and Acknowledgements     Regarding Hedging Activities:   Applicable
Additional Acknowledgments:   Applicable

 

4. Calculation Agent. Dealer; provided, however, that all calculations,
adjustments, specifications, choices and determinations by the Calculation Agent
shall be made in good faith and in a commercially reasonable manner. The parties
agree that they will work reasonably to resolve any disputes as set forth in the
immediately following paragraph.

In the case of any calculation, adjustment or determination by the Hedging
Party, the Determining Party or the Calculation Agent, following any written
request from Counterparty, the Hedging Party, the Determining Party or the
Calculation Agent, as the case may be, shall promptly provide to Counterparty a
written explanation describing in reasonable detail the basis for such
calculation, adjustment or determination (including any quotation, market data
or information from internal or external sources used in making such
calculation, adjustment or determination, but without disclosing any proprietary
models or other information that may be proprietary or confidential). If
Counterparty promptly disputes such calculation, adjustment or determination in
writing and provides reasonable detail as to the basis for such dispute, the
Calculation Agent shall, to the extent permitted by applicable law, discuss the
dispute with Counterparty in good faith.



--------------------------------------------------------------------------------

5. Account Details.

 

  (a) Account for payments to Counterparty:

Bank: Bank of America

ABA#: 026 009 593

Acct No.: 003782153049

  Acct Name:  

Wright Medical Technology, Inc.

5677 Airline Road

Arlington, TN 38002

Wiring Instructions where Applicable:

Bank: Bank of America

ABA#: 064-000-020

Internal Acct No.: 003782153049

Beneficiary: Wright Medical Technology, Inc.

 

  (b) Account for payments to Dealer:

Wells Fargo Bank, N.A.

ABA 121-000-248

Internal Acct No. 01020304464228

A/C Name: WFB Equity Derivatives

DTC Number: 2072

Agent ID: 52196

Institution ID: 52196

 

6. Offices.

 

  (a) The Office of Counterparty for the Transaction is: Inapplicable,
Counterparty is not a Multibranch Party.

 

  (b) The Office of Wells Fargo for this Transaction is Charlotte.



--------------------------------------------------------------------------------

7. Notices.

 

  (a) Address for notices or communications to Counterparty:

Wright Medical Technology, Inc. | Legal

Attention: James A. Lightman | Sr. Vice President, General Counsel and Secretary

Telephone No.: (901) 867-4743

Facsimile No.: (901) 867-4398

Email: jim.lightman@wmt.com

With a copy to:

Ropes & Gray LLP

Attention: Isabel Dische, Esq. and Thomas Holden, Esq.

Telephone No: (212) 596-9000

Facsimile No: (212) 596-9090

Email: isabel.dische@ropesgray.com & thomas.holden@ropesgray.com

 

  (b) Address for notices or communications to Dealer:

For notices with respect to the Transaction:

Notwithstanding anything to the contrary in the Agreement, all notices to Wells
Fargo in connection with the Transaction shall be sent by email to
CorporateDerivativeNotifications@wellsfargo.com.

Wells Fargo Bank, National Association

375 Park Avenue, 4th Floor

MAC J0127-041

New York, NY 10152

 

8. Representations and Warranties of Counterparty.

Each of the representations and warranties of Counterparty set forth in
Section 3 of the Purchase Agreement (the “Purchase Agreement”), dated as of
February 9, 2015, between Counterparty and J.P. Morgan Securities LLC, as
representative of the Initial Purchasers party thereto (the “Initial
Purchasers”), are true and correct and are hereby deemed to be repeated to
Dealer as if set forth herein. Counterparty hereby further represents and
warrants to Dealer on the date hereof and on and as of the Premium Payment Date
that:

 

  (a)

Counterparty has all necessary corporate power and authority to execute, deliver
and perform its obligations in respect of the Transaction; such execution,
delivery and performance have been duly authorized by all necessary corporate
action on Counterparty’s part; and this Confirmation has been duly and validly
executed and delivered by Counterparty and constitutes its valid and binding
obligation, enforceable against Counterparty in accordance with its terms,
subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally,



--------------------------------------------------------------------------------

  and subject, as to enforceability, to general principles of equity, including
principles of commercial reasonableness, good faith and fair dealing (regardless
of whether enforcement is sought in a proceeding at law or in equity) and except
that rights to indemnification and contribution hereunder may be limited by
federal or state securities laws or public policy relating thereto.

 

  (b) Neither the execution and delivery of this Confirmation nor the incurrence
or performance of obligations of Counterparty hereunder will conflict with or
result in a breach of the certificate of incorporation or by-laws (or any
equivalent documents) of Counterparty, or any applicable law or regulation, or
any order, writ, injunction or decree of any court or governmental authority or
agency, or any agreement or instrument to which Counterparty or any of its
subsidiaries is a party or by which Counterparty or any of its subsidiaries is
bound or to which Counterparty or any of its subsidiaries is subject, or
constitute a default under, or result in the creation of any lien under, any
such agreement or instrument.

 

  (c) No consent, approval, authorization, or order of, or filing with, any
governmental agency or body or any court is required in connection with the
execution, delivery or performance by Counterparty of this Confirmation, except
such as have been obtained or made and such as may be required under the
Securities Act or state securities laws.

 

  (d) Counterparty is not and, after consummation of the transactions
contemplated hereby, will not be required to register as an “investment company”
as such term is defined in the Investment Company Act of 1940, as amended.

 

  (e) Counterparty is an “eligible contract participant” (as such term is
defined in Section 1a(18) of the Commodity Exchange Act, as amended, other than
a person that is an eligible contract participant under Section 1a(18)(C) of the
Commodity Exchange Act).

 

  (f) Each of it and its affiliates is not, on the date hereof, in possession of
any material non-public information with respect to Issuer or the Shares.

 

  (g) No state or local (including any non-U.S. jurisdiction’s) law, rule,
regulation or regulatory order applicable to the Shares would give rise to any
reporting, consent, registration or other requirement (including without
limitation a requirement to obtain prior approval from any person or entity) as
a result of Dealer or its affiliates owning or holding (however defined) Shares.

 

  (h) Counterparty (A) is capable of evaluating investment risks independently,
both in general and with regard to all transactions and investment strategies
involving a security or securities; (B) will exercise independent judgment in
evaluating the recommendations of any broker-dealer or its associated persons,
unless it has otherwise notified the broker-dealer in writing; and (C) has total
assets of at least $50 million.



--------------------------------------------------------------------------------

9. Other Provisions.

 

  (a) Opinions. In connection with the entry into or consummation of any Non-US
Merger Transaction (as defined below) (other than the Permitted Tornier Merger
Transaction), Counterparty shall deliver to Dealer an opinion of counsel
(subject to customary qualifications, assumptions and exceptions), dated as of
the date of such Non-US Merger Transaction, with respect to the matters set
forth in Sections 8(a), 8(b) and 8(c) of this Confirmation (as if references
therein to (i) “execute, deliver” were replaced with “assume”, (ii) “execution,
delivery” and “execution and delivery” were replaced with “assumption” and
(iii) “executed and delivered” were replaced with “assumed”). “Non-US Merger
Transaction” means any Merger Event, reincorporation of Issuer, corporate
inversion of Issuer or similar transaction pursuant to which (x) the
consideration for the Shares includes (or, at the option of a holder of Shares,
may include) shares of an entity or person that is not a corporation or is not
organized under the laws of the United States, any State thereof or the District
of Columbia or (y) the Issuer following such Merger Event, reincorporation of
Issuer or corporate inversion of Issuer is organized in a jurisdiction other
than the United States, any State thereof or the District of Columbia.

 

  (b)

Repurchase Notices. Counterparty shall, on any day on which Issuer effects any
repurchase of Shares, promptly give Dealer a written notice of such repurchase
(a “Repurchase Notice”) on such day if following such repurchase, the number of
outstanding Shares as determined on such day is (i) less than 48,074,186 (in the
case of the first such notice) or (ii) thereafter more than 2,663,694 less than
the number of Shares included in the immediately preceding Repurchase Notice.
Counterparty agrees to indemnify and hold harmless Dealer and its affiliates and
their respective officers, directors, employees, affiliates, advisors, agents
and controlling persons (each, an “Indemnified Person”) from and against any and
all losses (including losses relating to Dealer’s hedging activities as a
consequence of becoming, or of the risk of becoming, a Section 16 “insider”,
including without limitation, any forbearance from hedging activities or
cessation of hedging activities and any losses in connection therewith with
respect to the Transaction), claims, damages, judgments, liabilities and
expenses (including reasonable attorney’s fees), joint or several, which an
Indemnified Person may become subject to, as a result of Counterparty’s failure
to provide Dealer with a Repurchase Notice on the day and in the manner
specified in this paragraph, and to reimburse, within 30 days, upon written
request, each of such Indemnified Persons for any reasonable legal or other
expenses incurred in connection with investigating, preparing for, providing
testimony or other evidence in connection with or defending any of the
foregoing. If any suit, action, proceeding (including any governmental or
regulatory investigation), claim or demand shall be brought or asserted against
the Indemnified Person as a result of Counterparty’s failure to provide Dealer
with a Repurchase Notice in accordance with this paragraph, such Indemnified
Person shall promptly notify Counterparty in writing, and Counterparty, upon
request of the Indemnified Person, shall retain counsel reasonably satisfactory
to the Indemnified Person to represent the Indemnified



--------------------------------------------------------------------------------

  Person and any others Counterparty may designate in such proceeding and shall
pay the fees and expenses of such counsel related to such proceeding.
Counterparty shall not be liable for any settlement of any proceeding
contemplated by this paragraph that is effected without its written consent, but
if settled with such consent or if there be a final judgment for the plaintiff,
Counterparty agrees to indemnify any Indemnified Person from and against any
loss or liability by reason of such settlement or judgment. Counterparty shall
not, without the prior written consent of the Indemnified Person, effect any
settlement of any pending or threatened proceeding contemplated by this
paragraph that is in respect of which any Indemnified Person is or could have
been a party and indemnity could have been sought hereunder by such Indemnified
Person, unless such settlement includes an unconditional release of such
Indemnified Person from all liability on claims that are the subject matter of
such proceeding on terms reasonably satisfactory to such Indemnified Person. If
the indemnification provided for in this paragraph is unavailable to an
Indemnified Person or insufficient in respect of any losses, claims, damages or
liabilities referred to therein, then Counterparty hereunder, in lieu of
indemnifying such Indemnified Person thereunder, shall contribute to the amount
paid or payable by such Indemnified Person as a result of such losses, claims,
damages or liabilities. The remedies provided for in this paragraph (b) are not
exclusive and shall not limit any rights or remedies which may otherwise be
available to any Indemnified Person at law or in equity. The indemnity and
contribution agreements contained in this paragraph shall remain operative and
in full force and effect regardless of the termination of the Transaction.

 

  (c) Regulation M. Counterparty is not on the Trade Date engaged in a
distribution, as such term is used in Regulation M under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), of any securities of Counterparty,
other than a distribution meeting the requirements of the exception set forth in
Rules 101(b)(10) and 102(b)(7) of Regulation M. Counterparty shall not, until
the second Scheduled Trading Day immediately following the Effective Date,
engage in any such distribution.

 

  (d) No Manipulation. Counterparty is not entering into the Transaction to
create actual or apparent trading activity in the Shares (or any security
convertible into or exchangeable for the Shares) or to raise or depress or
otherwise manipulate the price of the Shares (or any security convertible into
or exchangeable for the Shares) or otherwise in violation of the Exchange Act.

 

  (e) Transfer or Assignment.

 

  (i) Counterparty shall have the right to transfer or assign its rights and
obligations hereunder with respect to all, but not less than all, of the Options
hereunder (such Options, the “Transfer Options”); provided that such transfer or
assignment shall be subject to reasonable conditions that Dealer may impose,
including but not limited, to the following conditions:

 

  (A) With respect to any Transfer Options, Counterparty shall not be released
from its notice and indemnification obligations pursuant to Section 9(b) or any
obligations under Section 9(m) or 9(q) of this Confirmation;



--------------------------------------------------------------------------------

  (B) Any Transfer Options shall only be transferred or assigned to a third
party that is a United States person (as defined in Section 7701(a)(30) of the
Code);

 

  (C) Such transfer or assignment shall be effected on terms, including any
reasonable undertakings by such third party (including, but not limited to, an
undertaking with respect to compliance with applicable securities laws in a
manner that, in the reasonable judgment of Dealer, will not expose Dealer to
material risks under applicable securities laws) and execution of any
documentation and delivery of legal opinions with respect to securities laws and
other matters by such third party and Counterparty, as are requested and
reasonably satisfactory to Dealer;

 

  (D) Dealer will not, as a result of such transfer and assignment, be required
to pay the transferee on any payment date an amount under Section 2(d)(i)(4) of
the Agreement greater than an amount that Dealer would have been required to pay
to Counterparty in the absence of such transfer and assignment;

 

  (E) An Event of Default, Potential Event of Default or Termination Event will
not occur as a result of such transfer and assignment;

 

  (F) Without limiting the generality of clause (B), Counterparty shall cause
the transferee to make such Payee Tax Representations and to provide such tax
documentation as may be reasonably requested by Dealer to permit Dealer to
determine that results described in clauses (D) and (E) will not occur upon or
after such transfer and assignment; and

 

  (G) Counterparty shall be responsible for all reasonable costs and expenses,
including reasonable counsel fees, incurred by Dealer in connection with such
transfer or assignment;

and, for the avoidance of doubt, without limitation of any other provision
hereof, the consummation of the Permitted Tornier Merger Transaction (as defined
in the Indenture) shall not be deemed to be a transfer or assignment of the
Company’s rights and obligations under the Transaction.

 

  (ii)

Dealer may, without Counterparty’s consent, transfer or assign all or any part
of its rights or obligations under the Transaction (A) to any affiliate of



--------------------------------------------------------------------------------

  Dealer (1) that has a rating for its long term, unsecured and unsubordinated
indebtedness that is equal to or better than Dealer’s credit rating at the time
of such transfer or assignment, or (2) whose obligations hereunder will be
guaranteed, pursuant to the terms of a customary guarantee in a form used by
Dealer generally for similar transactions, by Dealer, or (B) to any other third
party with a rating for its long term, unsecured and unsubordinated indebtedness
equal to or better than the lesser of (1) the credit rating of Dealer at the
time of the transfer and (2) A- by Standard and Poor’s Rating Group, Inc. or its
successor (“S&P”), or A3 by Moody’s Investor Service, Inc. (“Moody’s”) or, if
either S&P or Moody’s ceases to rate such debt, at least an equivalent rating or
better by a substitute rating agency mutually agreed by Counterparty and Dealer.
If at any time at which (A) the Section 16 Percentage exceeds 7.5%, (B) the
Option Equity Percentage exceeds 14.5%, or (C) the Share Amount exceeds the
Applicable Share Limit (if any applies) (any such condition described in
clauses (A), (B) or (C), an “Excess Ownership Position”), Dealer is unable after
using its good faith and commercially reasonable efforts to effect a transfer or
assignment of Options to a third party on pricing terms reasonably acceptable to
Dealer and within a time period reasonably acceptable to Dealer such that no
Excess Ownership Position exists, then Dealer may designate any Exchange
Business Day as an Early Termination Date with respect to a portion of the
Transaction (the “Terminated Portion”), such that following such partial
termination no Excess Ownership Position exists. In the event that Dealer so
designates an Early Termination Date with respect to a portion of the
Transaction, a payment shall be made pursuant to Section 6 of the Agreement as
if (1) an Early Termination Date had been designated in respect of a Transaction
having terms identical to the Transaction and a Number of Options equal to the
number of Options underlying the Terminated Portion, (2) Counterparty were the
sole Affected Party with respect to such partial termination and (3) the
Terminated Portion were the sole Affected Transaction (and, for the avoidance of
doubt, the provisions of Section 9(k) shall apply to any amount that is payable
by Dealer to Counterparty pursuant to this sentence as if Counterparty was not
the Affected Party). The “Section 16 Percentage” as of any day is the fraction,
expressed as a percentage, (A) the numerator of which is the number of Shares
that Dealer and each person subject to aggregation of Shares with Dealer under
Section 13 or Section 16 of the Exchange Act and rules promulgated thereunder
directly or indirectly beneficially own (as defined under Section 13 or
Section 16 of the Exchange Act and rules promulgated thereunder) and (B) the
denominator of which is the number of Shares outstanding. The “Option Equity
Percentage” as of any day is the fraction, expressed as a percentage, (A) the
numerator of which is the sum of (1) the product of the Number of Options and
the Option Entitlement and (2) the aggregate number of Shares underlying any
other call option transaction sold by Dealer to Counterparty or Issuer, as



--------------------------------------------------------------------------------

  applicable, and (B) the denominator of which is the number of Shares
outstanding. The “Share Amount” as of any day is the number of Shares that
Dealer and any person whose ownership position would be aggregated with that of
Dealer (Dealer or any such person, a “Dealer Person”) under any law, rule,
regulation, regulatory order or organizational documents or contracts of Issuer
that are, in each case, applicable to ownership of Shares (“Applicable
Restrictions”), owns, beneficially owns, constructively owns, controls, holds
the power to vote or otherwise meets a relevant definition of ownership under
any Applicable Restriction, as determined by Dealer in its reasonable
discretion. The “Applicable Share Limit” means a number of Shares equal to
(A) the minimum number of Shares that could give rise to reporting or
registration obligations or other requirements (including obtaining prior
approval from any person or entity) of a Dealer Person, or could result in an
adverse effect on a Dealer Person, under any Applicable Restriction, as
determined by Dealer in its reasonable discretion, minus (B) 1% of the number of
Shares outstanding.

 

  (iii) Notwithstanding any other provision in this Confirmation to the contrary
requiring or allowing Dealer to purchase, sell, receive or deliver any Shares or
other securities, or make or receive any payment in cash, to or from
Counterparty, Dealer may designate any of its affiliates to purchase, sell,
receive or deliver such Shares or other securities, or to make or receive such
payment in cash, and otherwise to perform Dealer’s obligations in respect of the
Transaction and any such designee may assume such obligations. Dealer shall be
discharged of its obligations to Counterparty to the extent of any such
performance.

 

  (f) Ratings Decline. If at any time the long term, unsecured and
unsubordinated indebtedness of Dealer is rated Ba1 or lower by Moody’s or BB+ or
lower by S&P (any such rating, a “Ratings Downgrade”), then Counterparty may, at
any time following the occurrence and during the continuation of such Ratings
Downgrade, provide written notice to Dealer specifying that it elects for this
Section 9(f) to apply (a “Trigger Notice”). Upon receipt by Dealer of a Trigger
Notice from Counterparty, Dealer shall promptly elect that either (i) the
parties shall negotiate in good faith terms for collateral arrangements pursuant
to which Dealer is required to provide collateral (including, but not limited
to, equity or equity-linked securities issued by Counterparty or Issuer, as
applicable) to Counterparty in respect of the Transaction with a value equal to
the full mark-to-market exposure of Counterparty under the Transaction, as
determined by Dealer in a good faith commercially reasonable manner, or (ii) an
Additional Termination Event shall occur and, with respect to such Additional
Termination Event, (A) Counterparty shall be deemed to be the sole Affected
Party, and (B) the Transaction shall be the sole Affected Transaction.

 

  (g) [Reserved.]



--------------------------------------------------------------------------------

  (h) Additional Termination Events.

 

  (i) Notwithstanding anything to the contrary in this Confirmation if an event
of default occurs under the terms of the Convertible Notes as set forth in
Section 6.01 of the Indenture, then such event of default shall constitute an
Additional Termination Event applicable to the Transaction and, with respect to
such Additional Termination Event, (A) Counterparty shall be deemed to be the
sole Affected Party, (B) the Transaction shall be the sole Affected Transaction
and (C) Dealer shall be the party entitled to designate an Early Termination
Date pursuant to Section 6(b) of the Agreement.

 

  (i) Amendments to the Equity Definitions.

 

  (i) Section 12.6(a)(ii) of the Equity Definitions is hereby amended by
(1) deleting from the fourth line thereof the word “or” after the word
“official” and inserting a comma therefor, and (2) deleting the semi-colon at
the end of subsection (B) thereof and inserting the following words therefor “or
(C) at Dealer’s option, the occurrence of any of the events specified in
Section 5(a)(vii)(1) through (9) of the ISDA Master Agreement with respect to
that Issuer.”

 

  (ii) Section 12.9(b)(i) of the Equity Definitions is hereby amended by
(1) replacing “either party may elect” with “Dealer may elect” and (2) replacing
“notice to the other party” with “notice to Counterparty” in the first sentence
of such section.

 

  (j) Setoff. Obligations under the Transaction shall not be set off by either
party against any other obligations of the parties, whether arising under the
Agreement, this Confirmation, under any other agreement between the parties
hereto, by operation of law or otherwise. For the avoidance of doubt, in the
event of bankruptcy or liquidation of either Counterparty or Dealer neither
party shall have the right to set off any obligation that it may have to the
other party under the Transaction against any obligation such other party may
have to it, whether arising under the Agreement, this Confirmation or any other
agreement between the parties hereto, by operation of law or otherwise.

 

  (k)

Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If in respect of the Transaction, an amount is payable by
Dealer to Counterparty (i) pursuant to Section 12.7 or Section 12.9 of the
Equity Definitions or (ii) pursuant to Section 6(d)(ii) of the Agreement (any
such amount, a “Payment Obligation”), Dealer shall satisfy the Payment
Obligation by the Share Termination Alternative (as defined below), unless
(a) Counterparty gives irrevocable telephonic notice to Dealer, confirmed in
writing within one Scheduled Trading Day, no later than 12:00 p.m. (New York
City time) on the Merger Date, the Tender Offer Date, the Announcement Date (in
the case of Nationalization, Insolvency or Delisting), the Early Termination
Date or date of cancellation, as applicable, of its election that the Share
Termination Alternative shall not apply, (b) Counterparty remakes (which
representation is confirmed to



--------------------------------------------------------------------------------

  Dealer in writing by Issuer, if other than Counterparty) the representation
set forth in Section 8(f) as of the date of such election and (c) Dealer agrees,
in its reasonable discretion, to such election, in which case the provisions of
Section 12.7 or Section 12.9 of the Equity Definitions, or the provisions of
Section 6(d)(ii) of the Agreement, as the case may be, shall apply.

 

Share Termination Alternative:    If applicable, Dealer shall deliver to
Counterparty the Share Termination Delivery Property on, or within a
commercially reasonable period of time after, the date when the relevant Payment
Obligation would otherwise be due pursuant to Section 12.7 or 12.9 of the Equity
Definitions or Section 6(d) (ii) and 6(e) of the Agreement, as applicable (the
“Share Termination Payment Date”), in satisfaction of such Payment Obligation in
the manner reasonably requested by Counterparty free of payment. Share
Termination Delivery Property:    A number of Share Termination Delivery Units,
as calculated by the Calculation Agent, equal to the Payment Obligation divided
by the Share Termination Unit Price. The Calculation Agent shall adjust the
Share Termination Delivery Property by replacing any fractional portion of a
security therein with an amount of cash equal to the value of such fractional
security based on the values used to calculate the Share Termination Unit Price.
Share Termination Unit Price:    The value to Dealer of property contained in
one Share Termination Delivery Unit, as determined by the Calculation Agent in
its discretion by commercially reasonable means and notified by the Calculation
Agent to Dealer at the time of notification of the Payment Obligation. For the
avoidance of doubt, the parties agree that in determining the Share Termination
Delivery Unit Price the Calculation Agent may consider, if commercially
reasonable, the purchase price paid in connection with the purchase of Share
Termination Delivery Property.



--------------------------------------------------------------------------------

Share Termination Delivery Unit:    One Share or, if the Shares have changed
into cash or any other property or the right to receive cash or any other
property as the result of a Nationalization, Insolvency or Merger Event (any
such cash or other property, the “Exchange Property”), a unit consisting of the
type and amount of such Exchange Property received by a holder of one Share
(without consideration of any requirement to pay cash or other consideration in
lieu of fractional amounts of any securities) in such Nationalization,
Insolvency or Merger Event, as determined by the Calculation Agent. Failure to
Deliver:    Applicable Other applicable provisions:    If Share Termination
Alternative is applicable, the provisions of Sections 9.8, 9.9 and 9.11 (as
modified above) of the Equity Definitions and the provisions set forth opposite
the caption “Representation and Agreement” in Section 2 will be applicable,
except that all references in such provisions to “Physically-settled” shall be
read as references to “Share Termination Settled” and all references to “Shares”
shall be read as references to “Share Termination Delivery Units”. “Share
Termination Settled” in relation to the Transaction means that the Share
Termination Alternative is applicable to the Transaction.

 

  (l) Waiver of Jury Trial. Each party waives, to the fullest extent permitted
by applicable law, any right it may have to a trial by jury in respect of any
suit, action or proceeding relating to the Transaction. Each party (i) certifies
that no representative, agent or attorney of either party has represented,
expressly or otherwise, that such other party would not, in the event of such a
suit, action or proceeding, seek to enforce the foregoing waiver and
(ii) acknowledges that it and the other party have been induced to enter into
the Transaction, as applicable, by, among other things, the mutual waivers and
certifications provided herein.

 

  (m)

Registration. Counterparty hereby agrees that if, in the good faith reasonable
judgment of Dealer, the Shares (“Hedge Shares”) acquired by Dealer for the
purpose of hedging its obligations pursuant to the Transaction cannot be sold in
the public market by Dealer without registration under the Securities Act,
Counterparty shall (or shall cause Issuer to), at its election, either (i) in
order to



--------------------------------------------------------------------------------

  allow Dealer to sell the Hedge Shares in a registered offering, make available
to Dealer an effective registration statement under the Securities Act and enter
into an agreement, in form and substance satisfactory to Dealer, substantially
in the form of an underwriting agreement for a registered secondary offering;
provided, however, that if Dealer, in its sole reasonable discretion, is not
satisfied with access to due diligence materials, the results of its due
diligence investigation, or the procedures and documentation for the registered
offering referred to above, then clause (ii) or clause (iii) of this paragraph
shall apply at the election of Counterparty, (ii) in order to allow Dealer to
sell the Hedge Shares in a private placement, enter into a private placement
agreement substantially similar to private placement purchase agreements
customary for private placements of equity securities, in form and substance
satisfactory to Dealer (in which case, the Calculation Agent shall make any
adjustments to the terms of the Transaction that are necessary, in its
reasonable judgment, to compensate Dealer for any discount from the public
market price of the Shares incurred on the sale of Hedge Shares in a private
placement), or (iii) purchase the Hedge Shares from Dealer at the Relevant Price
on such Exchange Business Days, and in the amounts, requested by Dealer.

 

  (n) Tax Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.

 

  (o) Right to Extend. Dealer may postpone or add, in whole or in part, any
Valid Day or Valid Days during the Settlement Averaging Period or any other date
of valuation, payment or delivery by Dealer, with respect to some or all of the
Options hereunder, if Dealer reasonably and in good faith determines, based on
the advice of counsel in the case of the immediately following clause (ii), that
such action is reasonably necessary or appropriate (i) to preserve Dealer’s
commercially reasonable hedging or hedge unwind activity hereunder in light of
existing liquidity conditions or (ii) to enable Dealer to effect transactions
with respect to Shares in connection with its commercially reasonable hedging,
hedge unwind or settlement activity hereunder in a manner that would, if Dealer
were Issuer or an affiliated purchaser of Issuer, be in compliance with
applicable legal, regulatory or self-regulatory requirements, or with related
policies and procedures applicable to Dealer.

 

  (p)

Securities Contract; Swap Agreement. The parties hereto intend for (i) the
Transaction to be a “securities contract” and a “swap agreement” as defined in
the Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy
Code”), and the parties hereto to be entitled to the protections afforded by,
among other Sections, Sections 362(b)(6), 362(b)(17), 546(e), 546(g), 555 and
560 of the Bankruptcy Code, (ii) a party’s right to liquidate the Transaction
and to exercise any other remedies upon the occurrence of any Event of Default
under the



--------------------------------------------------------------------------------

  Agreement with respect to the other party to constitute a “contractual right”
as described in the Bankruptcy Code, and (iii) each payment and delivery of
cash, securities or other property hereunder to constitute a “margin payment” or
“settlement payment” and a “transfer” as defined in the Bankruptcy Code.

 

  (q) Notice of Certain Other Events. Counterparty covenants and agrees that:

 

  (i) promptly following the public announcement of the results of any election
by the holders of Shares with respect to the consideration due upon consummation
of any Merger Event, Counterparty shall give Dealer written notice of the types
and amounts of consideration that holders of Shares have elected to receive upon
consummation of such Merger Event (the date of such notification, the
“Consideration Notification Date”); provided that in no event shall the
Consideration Notification Date be later than the date on which such Merger
Event is consummated;

 

  (ii) promptly following any adjustment to the Convertible Notes in connection
with any Potential Adjustment Event, Merger Event or Tender Offer, Counterparty
shall give Dealer written notice of the details of such adjustment; and

 

  (iii) promptly following the public announcement of any change to the pending
merger transaction between Counterparty and Tornier N.V. (including, without
limitation, any termination, amendment or modification of the related merger
agreement, any change to the consideration for the Shares and/or the withdrawal,
or abandonment or discontinuation of, such transaction).

 

  (r) Wall Street Transparency and Accountability Act. In connection with
Section 739 of the Wall Street Transparency and Accountability Act of 2010
(“WSTAA”), the parties hereby agree that neither the enactment of WSTAA or any
regulation under the WSTAA, nor any requirement under WSTAA or an amendment made
by WSTAA, shall limit or otherwise impair either party’s otherwise applicable
rights to terminate, renegotiate, modify, amend or supplement this Confirmation
or the Agreement, as applicable, arising from a termination event, force
majeure, illegality, increased costs, regulatory change or similar event under
this Confirmation, the Equity Definitions incorporated herein, or the Agreement
(including, but not limited to, rights arising from Change in Law, Hedging
Disruption, Increased Cost of Hedging, an Excess Ownership Position, or
Illegality (as defined in the Agreement)).

 

  (s)

Agreements and Acknowledgements Regarding Hedging. Counterparty understands,
acknowledges and agrees that: (A) at any time on and prior to the Expiration
Date, Dealer and its affiliates may buy or sell Shares or other securities or
buy or sell options or futures contracts or enter into swaps or other derivative
securities in order to adjust its hedge position with respect to the
Transaction; (B) Dealer and its affiliates also may be active in the market for
Shares other than



--------------------------------------------------------------------------------

  in connection with hedging activities in relation to the Transaction;
(C) Dealer shall make its own determination as to whether, when or in what
manner any hedging or market activities in securities of Issuer shall be
conducted and shall do so in a manner that it deems appropriate to hedge its
price and market risk with respect to the Relevant Prices; and (D) any market
activities of Dealer and its affiliates with respect to Shares may affect the
market price and volatility of Shares, as well as the Relevant Prices, each in a
manner that may be adverse to Counterparty.

 

  (t) Early Unwind. In the event the sale of the “Option Securities” (as defined
in the Purchase Agreement) is not consummated with the Initial Purchasers for
any reason by 5:00 p.m. (New York City time) on the Premium Payment Date, or
such later date as agreed upon by the parties (the Premium Payment Date or such
later date, the “Early Unwind Date”), the Transaction shall automatically
terminate (the “Early Unwind”) on the Early Unwind Date and (i) the Transaction
and all of the respective rights and obligations of Dealer and Counterparty
under the Transaction shall be cancelled and terminated and (ii) each party
shall be released and discharged by the other party from and agrees not to make
any claim against the other party with respect to any obligations or liabilities
of the other party arising out of and to be performed as Hedging Positions in
respect of this Transaction either prior to or after the Early Unwind Date. Each
of Dealer and Counterparty represents and acknowledges to the other that,
subject to the proviso included in this Section 9(t), upon an Early Unwind, all
obligations with respect to the Transaction shall be deemed fully and finally
discharged.

 

  (u) Designation of Dealer. Notwithstanding any other provision in this
Confirmation to the contrary requiring or allowing Dealer to purchase, sell,
receive or deliver any Shares or other securities to or from Issuer, Dealer may
designate any of its affiliates to purchase, sell, receive or deliver such
Shares or other securities and otherwise to perform Dealer obligations in
respect of the Transaction and any such designee may assume such obligations.
Dealer shall be discharged of its obligations to Counterparty to the extent of
any such performance.

 

  (v) Non-US Merger Transactions. Issuer shall not enter into or consummate any
Non-US Merger Transaction (other than the Permitted Tornier Merger Transaction)
unless the successor Issuer immediately following such Non-US Merger Transaction
repeats to Dealer immediately following such Non-US Merger Transaction the
representations and warranties set forth in Sections 8(a), 8(b), 8(c) and 8(d)
of this Confirmation (as if references therein to (i) “execute, deliver” were
replaced with “assume”, (ii) “execution, delivery” and “execution and delivery”
were replaced with “assumption” and (iii) “executed and delivered” were replaced
with “assumed”).

Notwithstanding anything to the contrary in this Confirmation if (a) at or prior
to the Tornier Merger Transaction, (1) Issuer enters into or consummates any
Non-US Merger Transaction pursuant to which Issuer following such Non-US Merger
Transaction is not a corporation organized under the laws of the United States,



--------------------------------------------------------------------------------

any State thereof or the District of Columbia (or, solely in the case of the
Tornier Merger Transaction, not a Dutch public limited company or an entity
treated as a corporation for U.S. federal income tax purposes organized and
existing under the laws of the Netherlands), or (2) Counterparty ceases to be a
corporation organized under the laws of the United States, any State thereof or
the District of Columbia that is Issuer or a wholly-owned subsidiary of Issuer,
or (3) Issuer enters into or consummates any Non-US Merger Transaction and does
not comply with the requirements of the immediately previous paragraph of this
Section 9(v), or (b) after the Tornier Merger Transaction, (1) Issuer enters
into or consummates any Non-US Merger Transaction pursuant to which Issuer
following such Non-US Merger Transaction is organized under the laws of a
jurisdiction other than the Islands of Bermuda, the Netherlands, Belgium,
Switzerland, Luxembourg, the Republic of Ireland, Canada or the United Kingdom,
(2) Counterparty ceases to be a corporation organized under the laws of the
United States, any State thereof or the District of Columbia that is a
wholly-owned subsidiary of Issuer, or (3) Issuer enters into or consummates any
Non-US Merger Transaction and does not comply with the requirements of the
immediately previous paragraph of this Section 9(v), then, in any such case of
clauses (a) and (b), such transaction or event shall constitute an Additional
Termination Event applicable to the Transaction and, with respect to such
Additional Termination Event, (A) Counterparty shall be deemed to be the sole
Affected Party, (B) the Transaction shall be the sole Affected Transaction and
(C) Dealer shall be the party entitled to designate an Early Termination Date
pursuant to Section 6(b) of the Agreement.

If, at any time following the occurrence of any Non-US Merger Transaction (other
than the Permitted Tornier Merger Transaction), Dealer determines in good faith
that (x) such Non-US Merger Transaction has had an adverse effect on Dealer’s
rights and obligations under the Transaction or (y) Dealer would incur an
increased amount of tax, duty, expense or fee to (1) acquire, establish,
re-establish, substitute, maintain, unwind or dispose of any transaction(s) or
asset(s) it deems necessary to hedge the economic risk of entering into and
performing its obligations with respect to the Transaction, or (2) realize,
recover or remit the proceeds of any such transaction(s) or asset(s) (each of
the events described in clause (x) and clause (y) above, a “Non-US Merger
Event”), then, in either case, Dealer shall give notice to Counterparty of such
Non-US Merger Event. Concurrently with delivering such notice, Dealer shall give
notice to Counterparty of a Price Adjustment that Dealer reasonably and in good
faith determines appropriate to account for the economic effect on the
Transaction of such Non-US Merger Event (unless Dealer determines that no Price
Adjustment will produce a commercially reasonably result, in which case Dealer
shall so notify Counterparty). Unless Dealer determines in good faith that no
Price Adjustment will produce a commercially reasonably result, within one
Scheduled Trading Day of receipt of such notice, Counterparty shall notify
Dealer that it elects to (A) agree to amend the Transaction to take into account
such Price Adjustment or (B) pay Dealer the amount determined by Dealer that
corresponds to such Price Adjustment (and, in each case, Counterparty shall
repeat the representation set forth in Section 8(f) of this Confirmation (which
representation is confirmed to



--------------------------------------------------------------------------------

Dealer in writing by Issuer, if other than Counterparty) as of the date of such
election). If Counterparty fails to give such notice to Dealer of its election
in accordance with the foregoing by the end of that first Scheduled Trading Day,
or if Dealer determines that no Price Adjustment will produce a commercially
reasonably result, then such failure or such determination, as the case may be,
shall constitute an Additional Termination Event applicable to the Transaction
(it being understood that in the case of a Non-US Merger Event solely pursuant
to clause (x) of the definition thereof, such determination shall constitute an
Additional Termination Event only if the relevant adverse effect may have a
material impact on Dealer’s rights and obligations under the Transaction, as
determined by Dealer in good faith) and, with respect to such Additional
Termination Event, (1) Counterparty shall be deemed to be the sole Affected
Party, (2) the Transaction shall be the sole Affected Transaction and (3) Dealer
shall be the party entitled to designate an Early Termination Date pursuant to
Section 6(b) of the Agreement.

For the avoidance of doubt, the parties hereto agree and acknowledge that
(I) the occurrence of an Non-US Merger Event shall not preclude the occurrence
of one or more additional, subsequent Non-US Merger Events and (II) if a Non-US
Merger Event occurs, Dealer will determine, in its sole discretion, whether to
exercise its rights under the provisions of this Section 9(v) and/or the rights
and remedies of Dealer and its affiliates under any other provision of this
Confirmation, the Equity Definitions and the Agreement.

 

  (w) Tax Forms. Counterparty shall provide to Dealer a valid U.S. Internal
Revenue Service (“IRS”) Form W-9 on or before the date of execution of this
Confirmation and will promptly tender an updated IRS Form W-9 or applicable IRS
Form W-8 if the previously tendered IRS Form W-9 becomes incorrect as a result
of a change in facts. Dealer shall provide Counterparty a valid IRS Form W-9 or
applicable IRS Form W-8 on or before the date of execution of this Confirmation
and will promptly tender an updated IRS Form W-9 or applicable IRS Form W-8 if
the previously tendered IRS Form W-9 or applicable IRS Form W-8 becomes
incorrect as a result of a change in facts.

 

  (x) Certain Withholding Taxes. “Indemnifiable Tax” as defined in Section 14 of
the Agreement shall not include any (i) tax imposed on payments treated as
dividends from sources within the United States under Section 871(m) of the Code
or any regulations or official guidance issued thereunder (an “871(m)
Withholding Tax”) or (ii) tax imposed or collected pursuant to Sections 1471
through 1474 of the Code, any current or future regulations or official
interpretations thereof, any agreement entered into pursuant to Section 1471(b)
of the Code, or any fiscal or regulatory legislation, rules or practices adopted
pursuant to any intergovernmental agreement entered into in connection with the
implementation of such Sections of the Code (a “FATCA Withholding Tax”). For the
avoidance of doubt, an 871(m) Withholding Tax or a FATCA Withholding Tax is a
Tax the deduction or withholding of which is required by applicable law for the
purposes of Section 2(d) of the Agreement.



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing a copy of this Confirmation and returning it to
CorporateDerivativeNotifications@wellsfargo.com

 

Very truly yours, WELLS FARGO BANK, NATIONAL ASSOCIATION By:  

/s/ Thomas Yates

Authorized Signatory Name:   Thomas Yates

 

Accepted and confirmed

as of the Trade Date:

WRIGHT MEDICAL GROUP, INC. By:  

/s/ Lance A. Berry

Name:   Lance A. Berry Title:   Senior Vice President and Chief Financial
Officer